981 So.2d 1238 (2008)
Darryl HILL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0238.
District Court of Appeal of Florida, First District.
May 15, 2008.
Darryl Hill, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the Appellant's response to the Court's order of February 18, 2008, the Court has determined that the notice of appeal was not timely filed because the motion for rehearing was not timely filed. Accordingly, the appeal is hereby dismissed.
DISMISSED.
DAVIS, THOMAS, and ROBERTS, JJ., concur.